Citation Nr: 1511786	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  09-12 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for generalized anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from September 1997 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for generalized anxiety disorder and assigned a disability rating of 10 percent, effective as of the January 18, 2006 date of claim.  In a February 2008 rating decision, the RO increased the Veteran's disability rating to 30 percent, effective as of January 18, 2006.  In September 2014, the Board requested a specialist's opinion from the Veterans Health Administration (VHA).  VA received the opinion in November 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been provided with VA examinations of his service-connected generalized anxiety disorder, most recently in March 2014.  Thereafter, he submitted two letters from treating clinicians who found him unemployable due, at least in part, to his service-connected anxiety.  Specifically, in June 2014 a private clinician, K. Adkisson, opined that:

I have been the counselor for [the Veteran] since January 28, 2014....[The Veteran] has been diagnosed with anxiety and does have an anger issue.  Although [the Veteran] is learning to control his anger better and his anxiety, it is still an issue.  It is my professional opinion that [the Veteran] cannot work full time employment due to his anxiety and anger.  [The Veteran] is intelligent but unfortunately his mental illness does hinder his work ability.  It is in the best interest for [the Veteran] and those surrounding him to not work.  [The Veteran's] anxiety caus[es] stress and possible panic attacks that are not beneficial to him or an employer.

Similarly, in a January 2015 letter, a VA physician opined that the Veteran's "problems with mood and anxiety currently prevent [him] from gainful employment.  I am concerned that an attempt to work currently could lead to a relapse of [his] symptoms."

The Board notes that the Veteran is currently in receipt of service connection for generalized anxiety disorder at 30 percent, and for no other disability.  Therefore, he does not meet the criteria for a TDIU under 4.16(a), and his claim must be referred to the Director, Compensation Service prior to any grant of the TDIU claim.  See 38 C.F.R. § 4.16(b); cf. Wages v. McDonald, --- Vet. App. --- (No. 13-2694, January 23, 2015), Concurring Opinion; Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question).

Further, the June 2014 and January 2015 medical opinions which postdate the most recent March 2014 VA examination suggest that the Veteran's anxiety disorder may have worsened since that date.  As such, VA is required to afford the Veteran a contemporaneous examination to assess the current nature, extent, and severity of his service-connected anxiety disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his generalized anxiety disorder and employability that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his psychiatric disability and its impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's psychiatric disability, provide him with an appropriate VA examination to determine the nature and severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings and provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  All opinions expressed should be accompanied by a supporting rationale.

The examiner should also discuss the impact that the Veteran's psychiatric disability has on his ability to secure and maintain substantially gainful employment.  When providing this opinion, the examiner should consider the Veteran's level of education, special training, and previous work experience, and the limitations he has due to his psychiatric disability, e.g., mood, interpersonal communication, concentration.

Specifically, the examiner should consider:

* the June 2014 and January 2015 medical opinions;

* past VA examination reports, dated May 2006, January 2008, May 2009, May 2010, and March 2014;

* a May 2014 VA Form 21-8940 wherein the Veteran asserted that he last worked from March 2008 to September 2010, as an office clerk for VA;

* the Veteran's October 2012 statement that he has not been employed anywhere since September 2011;

* an October 2012 Social Security Administration (SSA) form, wherein the Veteran listed his past jobs as department manager, appliance salesman, waiter, and mail handler;

* a July 2007 VA treatment record showing that the Veteran was attending business administration school;

* a January 2007 VA treatment record showing that the Veteran was taking classes at a junior college, and planned to study pharmacology;

* a September 2006 VA Form 21-4192 showing that the Veteran was employed from November 2005 to July 2006 as a home health aide; and

* a June 2005 VA treatment record showing that the Veteran completed 14 years of education and 24 months of technical training, with his longest full-time job having lasted six years.

4.  After a VA medical opinion regarding the Veteran's generalized anxiety disorder has been requested, submit the claims file to the Director, Compensation Service, for consideration of whether the Veteran is unemployable by reason of his service-connected psychiatric disability.

5.  Then readjudicate the issues of entitlement to a disability rating in excess of 30 percent for generalized anxiety disorder, and entitlement to a TDIU due to service-connected disability.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

